Citation Nr: 1137715	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  05-31 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to November 1969, and from December 1970 to December 1972.  The Veteran died in August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant, the Veteran's widow, service connection for the cause of the Veteran's death and DIC benefits under 38 U.S.C.A. § 1318.  In May 2006, the appellant testified before the undersigned Veterans Law Judge, seated at a VA facility in Las Vegas, Nevada.

In a July 2006 decision, the Board denied service connection for the cause of the Veteran's death as well as DIC under 38 U.S.C.A. § 1318.  The Veteran appealed the Board's July 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  

In a November 2008 Memorandum Decision, the Court vacated and remanded the Board's July 2006 decision.  Although the Court did not specifically reference the matter of DIC under 38 U.S.C.A. § 1318, the entire July 2006 decision was vacated, including that issue, and remanded to the Board for further development.  The adjudication of the matter of service connection for the cause of the Veteran's death precedes readjudication of the matter of DIC under 38 U.S.C.A. § 1318.  

In March 2010, the Board remanded this case for additional development.  


FINDINGS OF FACT

1.  The Veteran died in August 2004.  The immediate cause of death listed on the Certificate of Death was cirrhosis of the liver (non alcohol related).  There were no conditions listed as significant conditions contributing to death.  

2.  At the time of his death, the Veteran had been awarded service connection for residuals of an injury to the lumbosacral spine, with osteoarthritis and degenerative disc disease, with a 60 percent rating; residuals of a right knee injury, with a 20 percent rating; residuals of an injury to the cervical spine, with osteoarthritis and degenerative disc disease, with a 20 percent rating; and residuals of a left knee injury, with a noncompensable rating.  His combined rating was 70 percent.

3.  The medications the Veteran was prescribed and used for his service-connected back disability aided and lent assistance to the production of death.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1310 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303. 3.304, 3.307, 3.309, 3.312 (2011).

2.  The claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The appellant's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service Connection for the Cause of the Veteran's Death

The Veteran died in August 2004.  The immediate cause of death listed on the Certificate of Death was cirrhosis of the liver (non alcohol related), onset two years prior.  There were no conditions listed as significant conditions contributing to death.  

At the time of his death, the Veteran had been awarded service connection for residuals of an injury to the lumbosacral spine, with osteoarthritis and degenerative disc disease, with a 60 percent rating; residuals of a right knee injury, with a 20 percent rating; residuals of an injury to the cervical spine, with osteoarthritis and degenerative disc disease, with a 20 percent rating; and residuals of a left knee injury, with a noncompensable rating.  His combined rating was 70 percent.

Several years prior to his death, on February 9, 2001, the Veteran was evaluated by VA by Dr. A.B.G.  At that time, it was noted that he had chronic back pain and had undergone several surgeries to his spine.  It was noted that he was taking Vicodan and that he did not want to take stronger pain medication.  On examination, the examiner indicated that the Veteran had mild jaundice.  The examiner opined that because of possible liver disease, the Vicodan was being discontinued and the Veteran would commence taking Oxycodone instead.  

Subsequent VA records noted that the Veteran had alcoholic liver disease, although the Certificate of Death later indicated that the terminal liver disease was not alcohol related.  

According to a July 2004 letter from S.H., M.D., the Veteran had multi-focal liver cancer, which made a liver transplant prohibitive.  

The appellant testified that the Veteran's pain medications, including Vicodan, which he used to relieve back pain resulting from his service-connected disabilities, resulted in permanent liver damage, as she was told by his physician.  She is competent to relay a statement made by a physician.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Thus, she essentially asserts that the service-connected back disability, via the prescribed medication for that disability, played an etiological role in contributing to cause the Veteran's death.

The Board remanded this case so that a medical opinion could be obtained from Dr. A.B.G. regarding the etiology of the Veteran's death from cirrhosis of the liver.  The Board noted that if this physician was unavailable, another VA physician should provide the requested assessment.  

In response, a medical opinion was obtained, but not from Dr. A.B.G., although it is unclear if this physician was ever contacted.  Dr. T.M.T. provided an opinion that the Veteran had liver cirrhosis and liver failure which caused his death.  This physician felt that these diagnoses were due to alcohol use.  It was indicated that the Veteran seemed to be taking less than a toxic dose of Vicodan and Acetaminophen in the years before his death.  The physician stated that the VA records showing alcohol related liver disease contradicted the Clark County medical examiner's notes on the Certificate of Death that the cirrhosis of the liver was non alcohol related.  Dr. T.M.T. indicated that whether or not the cirrhosis was non alcohol related depended on the reason the medical examiner based on making such a conclusion and was unable to answer the cause or causes of the cirrhosis without resorting to mere speculation.  The physician opined that it was less likely as not that the Veteran's use of Vicodan contributed substantially to his death.  

The physician provided a medical addendum in May 2011.  The physician further indicated that an amount of Acetaminophen intake could play an adverse role in an already stressed out liver.  However, he felt that the contribution to liver failure in the Veteran's case would be small to none, but that the exact contribution could not be stated without resorting to mere speculation as there were too many variables.  The examiner also indicated that most of the Veteran's pain medicines for the last three years of his life were in the non-liver toxic forms, i.e., Oxycodone and Morphine had no Acetaminophen.  There was no comment regarding and past use of Vicodan.  

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  Therefore, in order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disorder caused the death or substantially or materially contributed to it.  38 U.S.C.A. § 1310.

In this case, there is conflict over whether the immediate cause of death was related to alcohol use or not.  However, this is not the determinative question.  Rather, the matter to be resolved is whether the Veteran's use of medication for his service-connected back disability, including Vicodan and Acetaminophen, both having been established as medications that he took, played an etiological role in his terminal liver cancer.  It is not necessary that the medication(s) was the sole cause.  Rather, as asserted by the appellant, it must be determined if it was a contributory cause.  The statement of Dr. A.B.G. suggested that Vicodan contributes to liver disease which is why that medication was discontinued.  Dr. T.M.T. indicated that Acetaminophen can also play an adverse role with liver problems.  

Dr. A.B.G. was unclear as to whether there was any permanent liver damage due to the history of Vicodan use nor was the exact etiology of the liver disease addressed.  Dr. T.M.T. felt that the Veteran's use of Vicodan did not contribute substantially to cause death, but did not opine as to whether it played a lesser role in lending assistance to death, as noted in a May 2011 deferred rating decision.  However, in reconsidering that matter, Dr. T.M.T. only addressed the use of Acetaminophen which this physician felt played, at most, a small role in its contribution to liver failure.  

VA regulation, as noted above, contemplates that contributory causes of death include those that contributed substantially or materially; that combine to cause death; those that aid or loan assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1).  The medical evidence of record, all competent in nature, suggests that there is a causal connection between Vicodan and liver disease as well as between Acetaminophen and liver disease.  The Board has already remanded this case for a comprehensive medical opinion.  The RO already requested a clarifying opinion.  The resulting medical evidence, while not entirely responsive to the requested VA inquires, taken cumulatively with the rest of the record, raises reasonable doubt regarding whether the Veteran's back medications aided or lent assistance to the production of death.  Accordingly, in affording the appellant that reasonable doubt, the Board finds that service connection for the cause of the Veteran's death is warranted.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

DIC under 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC where it is shown that a veteran's death was not the result of willful misconduct, and at the time of death, the veteran was receiving, or entitled to receive, compensation for a service-connected disability and meets the following criteria: (1) that the veteran was continuously rated totally disabled for the 10 years immediately preceding death; (2) that the veteran was rated totally disabled upon separation from service, was continuously so rated, and died at least five years after separation from service; or, (3) that the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (a).

The Court has indicated that, only if an appellant's claim for service connection for the cause of the service member's death is denied under 38 U.S.C.A. § 1310, does VA have to also consider an appellant's DIC claim under the provisions of 38 U.S.C. § 1318.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  In light of the grant of service connection for the cause of the Veteran's death, the claim of entitlement to DIC under 38 U.S.C. § 1318 is moot, and this aspect of the appellant's claim is dismissed.


ORDER

Service connection for the cause of the Veteran's death is granted.

The claim for entitlement to dependency and indemnity compensation benefits under 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


